Case: 18-40093      Document: 00514585367         Page: 1    Date Filed: 08/03/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                      No. 18-40093                                 FILED
                                                                              August 3, 2018
                                                                              Lyle W. Cayce
MASON JAMES,                                                                       Clerk

                                                 Plaintiff-Appellant

v.

RICHARD L. FANK;                EBENEZER         O.    OLOWEMEYE;            SALVADOR
VILLANUEVA,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 9:17-CV-167


Before CLEMENT, OWEN, and WILLETT, Circuit Judges.
PER CURIAM: *
       Mason James, Texas prisoner # 670604, moves this court for
authorization to proceed in forma pauperis (IFP) following the district court’s
dismissal without prejudice of his 42 U.S.C. § 1983 complaint. Because he has
failed to show that he should be allowed to proceed IFP on appeal under 28
U.S.C. § 1915(g), see Banos v. O’Guin, 144 F.3d 883, 885 (5th Cir. 1998),
James’s motion for leave to proceed IFP is denied.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-40093    Document: 00514585367    Page: 2   Date Filed: 08/03/2018


                                No. 18-40093

      The facts surrounding the IFP decision are inextricably intertwined with
the merits of the appeal. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997). The appeal presents no nonfrivolous issues and is dismissed as
frivolous. 5TH CIR. R. 42.2.
      IFP DENIED; APPEAL DISMISSED.




                                      2